 REID MURDOCK CO., ET AL.155In view of the indefinite and brief nature of the Company'sYuba Cityoperation,and the insubstantial nature of the em-ployees' tenure of employment,we believe that the expendi-ture of the Board's funds to conduct an election in the em-ployee group here sought to be represented is not warranted.?We shall,accordingly,dismiss the petition.[The Boarddismissedthe petition.]2Cf Producers Rice Mill, Inc., 106 NLRB 119REID MURDOCK CO., ET AL.,andWAREHOUSE UNIONLOCAL 12, INTERNATIONAL BROTHERHOOD OFTEAMSTERS, CHAUFFEURS, WAREHOUSEMEN ANDHELPERS OF AMERICA, AFL, PetitionerandINTERNA-TIONALLONGSHOREMEN'S AND WAREHOUSEMEN'SUNION, LOCAL NO. 6.Cases Nos.20-RC-2356, 20-RC-2357,20-RC-2358,20-RC-2362, 20-RC-2365, and 20-RC-2371.November 24, 1953DECISION AND DIRECTION OF ELECTIONSUpon petitions duly filed under Section 9 (c) of the NationalLabor Relations Act, a consolidated hearing was held beforeShirleyN.Bingham, hearing officer. The hearing officer'srulingsmade at the hearing are free from prejudicial errorand are hereby affirmed.Upon the entire record in this case, the Board finds:1.The Employers are engaged in commerce within themeaning ofthe Act.2.The labor organizations involved claim to representcertain employees of each of the Employers.3.A question affecting commerce exists concerning therepresentation of employees of the Employers within themeaning of Section 9 (c) (1) and Section 2 (6) and(7) of theAct.2iThe following Employers are involved in this proceeding: Reid Murdock Co., Case No.20-RC-2356; The Arabol Manufacturing Co , Case No. 20-RC-2357; Traders Distributing Co.,Case No 20-RC-2358; CaliforniaBarrelCo., Ltd., Case No. 20-RC-2362; Sloss & Brittain,Case No 20-RC-2365; and American Chain R. Cable Co., Inc., Case No. 20-RC-2371.2Although the intervenor does not specifically urge contract bar in its brief, it indicatedat the hearing that a contract bar "may exist" because of an agreement between the Inter-venor and Distributors Association of Northern California, herein called the Association,dated June 11, 1953 However, a representative of the Association testified at the hearingthat the Association was not empowered to negotiate on behalf of the six Employers involvedin the present proceedings. Moreover, it is plain from the face of the contract that thesesix Employers were not made parties to the June 11, 1953, agreement. In view of this testi-mony by the Association's own official, we find no merit in the attempt by the intervenor torely on a so-called "escape period" in the Association's bylaws, nor do we find any otherbasis for a contract-bar contention.107 NLRB No. 53. 156DECISIONSOF NATIONAL LABOR RELATIONS BOARD4.Appropriate units:The Petitionerseeks6 single-employer units of warehouseemployees employed by the Employers, excluding clericalemployees and supervisors as defined in the Act.' The 6Employers agree with the Petitioner. The Intervenor contendsthat only an associationwide unit is appropriate.Ina previous Board proceeding,4 to which each of the 6Employers were parties, the Board found that certain lettersto the Association, submitted by them and by 6 other employersnot here involved, did not "clearly and unequivocally" evincean intention henceforth to pursue a course of individual actionwith respect to their labor relations, and dismissed thepetitions for single-employer units. In that case, the Employersand the Association had contended that such letters manifesteda clear intent "to cease participation in and affiliation withtheLocal 6 [the Intervenor here as well as in the previouscase] bargaining unit . . . notwithstanding their retention ofmembership in the Association. . . . "After that Boarddecision,which was issued on August 4, 1953, each of theEmployers, between August 10 and 24, 1953, submitted to theAssociation separate resignations from membership in theAssociation, which the latter accepted. At the hearing, 4 of theEmployers testified that they intended to bargain individuallyifseparate units were found appropriate. Two of the Em-ployers, The Arabol Manufacturing Co. and California BarrelCompany, testified that they were now members of anotheremployer group (The San Francisco Employers Council), andthat they intended to have that Council represent them in thefuture. Each of the 6 Employers made it clear that it had noconnection with the Association whatever.The Intervenor contends, however, that the Employers'resignations from the Association had the same effect as theirattempted withdrawals from the bargaining unit in the earliercase.We do not agree. On the basis of the present record,which in our opinion is clear,we are satisit ed that the sixEmployers by their resignations from the Association betweenAugust 10 to August 24, 1953, as distinguished from theirprior attempted withdrawal or "resignation" from the bargain-ing unit, by theirstatementsat the hearing in the instantproceedings, and by their other affirmative -acts, evidenced anunequivocal intention to abandon their former multiple-em-ployer bargaining through the Association, and to pursue insteadother courses of action with respect to their labor relations.As the Board stated in a decision just issued, "Whateverreason it [the Employer] might have had for so doing is3In AmericanChain & Cable Co., Inc., Case No 20-RC-2371,the Petitioner would includethe production employees in additionto thewarehouse employees.4Blue Ribbon ProductsCo., Inc.,et al.,106 NLRB 562. KENT PLASTICS CORPORATION157immaterial." 5 The latter holding is equally applicable hereas to the six Employers in question.Accordingly, we find that the six single-employer units assought in the petitions are appropriate.We find that the following separate units at the San Francisco,California, plants of Traders Distributing Co., The ArabolManufacturing Co., Reid Murdock Co., Sloss & Brittain, andCalifornia Barrel Co., Ltd., respectively, constitute appro-priate units for purposes of collective bargaining within themeaningof Section 9 (b) of the Act:Allwarehouse employees, excluding office clerical em-ployees, and supervisors as defined in the Act.We further find that all warehouse and production employeesofAmerican Chain & Cable Co., Inc., at its San Francisco,California, plant, excluding office clerical employees, truck-drivers, salesmen,professional employees,guards, workingforeman "A,"6 and other supervisors as defined in the Act,constitute a unit appropriate for purposes of collective bargain-ing within the meaning of Section 9 (b) of the Act.7[Text of Direction of Elections omitted from publication.]sBearing & Rim Supply Co., 107 NLRB No. 34. Member Murdock, who dissented in theBearing & Rim case, agrees with the decision herein because he is convinced that the cir-cumstances surrounding the Employers resignations from the Association, unlike those intheBearing & Rim case, evidence an unequivocal intention on the part of the Employers toabandon multiemployer bargaining and henceforth to bargain individually.6As the record in Blue Ribbon Products Co., Inc., supra, which was made part of thisproceeding, shows that the working foreman "A" possesses and exercises authority to hireand discharge employees, we find that he is a supervisor within the meaning of the Act, andaccordingly exclude him from the unit.7 Apart from the question of excluding working foreman "A", there was no disagreement asto the unit sought by the Petitioner in the American Chain & Cable case, which varies some-what from the units sought in the five other petitions.KENT PLASTICS CORPORATIONandUNITED AUTOMOBILE,AIRCRAFT AND AGRICULTURAL IMPLEMENT WORKERSOF AMERICA (UAW-CIO), Petitioner. Case No. 35-RC-786.November 24, 1953SUPPLEMENTAL DECISION AND ORDERPursuant to a Decision and Direction of Election t an electionwas conducted on December 10, 1952, under the direction andsupervision of the Regional Director for the Ninth Regionamong the Employer's production and maintenance employees1101 NLRB 519.107 NLRB No. 51.337593 0 - 55 - 12